Citation Nr: 0612568	
Decision Date: 05/01/06    Archive Date: 05/15/06	

DOCKET NO.  92-08 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for status post total 
arthroplasty and fusion of the right knee, currently assigned 
a 30 percent evaluation.   

2.  Entitlement to an increased rating for status post 
arthroscopic residuals of the left knee, currently assigned a 
10 percent evaluation.   

3.  Entitlement to an effective date earlier than October 30, 
1990, for the grant of a separate 10 percent rating for 
degenerative arthritis of the right knee.   

4.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1980 to May 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in October 
1999, which denied financial assistance in the purchase of an 
automobile or other conveyance; May 2001, which granted a 
separate 10 percent rating for arthritis of the right knee, 
effective in October 1990; May 2002, which denied an 
increased rating for status post arthroscopic residuals of 
the left knee; and April 2003, which denied an increased 
rating for status post total arthroplasty and fusion of the 
right knee.  The issue of financial assistance in the 
purchase of an automobile or other conveyance was remanded 
for additional development in December 2000.  In February 
2006, the veteran appeared at a hearing held at the San 
Antonio, Texas, Department of Veterans Affairs Medical Center 
(VAMC) before the undersigned (i.e., Travel Board hearing).  

At his hearing, the veteran testified as to symptoms of his 
service-connected post phlebitic syndrome of the right leg.  
This presents an informal claim for an increased rating for 
that disability, which is referred to the RO for appropriate 
development.  



FINDINGS OF FACT

1.  The veteran's right knee is fused (ankylosed) in full 
extension.  

2.  The veteran has no more than mild instability of the left 
knee.  

3.  The veteran has degenerative joint disease of the left 
knee, with painful, limited motion.  

4.  The veteran did not perfect a timely appeal as to any of 
the rating decisions addressing the rating assigned for his 
right knee disability dated from September 1984 to June 1990, 
and they became final.  

5.  The veteran's claim for an increased rating was received 
October 30, 1990, and it was factually ascertainable that an 
increase occurred (i.e., a separate rating for arthritis was 
warranted) as of March 12, 1990.  

6.  The veteran's function in both of his lower extremities 
is better than if he were to have amputation with prosthesis.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for status post total arthroplasty and fusion of the right 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.71a, Code 5256 (2005).  

2.  The criteria for an evaluation in excess of 10 percent 
for instability, status post arthroscopy, of the left knee, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.71a, Code 5257 (2005).  

3.  The criteria for a separate 10 percent evaluation for 
degenerative joint disease of the left knee have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.45, 4.59, 4.71a, Code 5003 (2005).  

4.  The criteria for an earlier effective date of March 12, 
1990, for the assignment of a separate 10 percent rating for 
degenerative joint disease of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.400, 4.71a, Code 5003 (2005).  

5.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance have not been met.  
38 U.S.C.A. § 3902 (West 2002); 38 C.F.R. § 3.808 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  The disability must be 
considered in the context of the whole recorded history, 
including service medical records, although the present level 
of disability is the primary concern in determining the 
current rating to be assigned.  See 38 C.F.R. § 4.2 (2005); 
Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

A.  Status Post Total Arthroplasty and Fusion of the Right 
Knee

Service medical records show that the veteran injured his 
right knee during service, and subsequently underwent 
surgical repair of the medial collateral ligament.  After 
service, he underwent at least four surgical procedures on 
the right knee during the succeeding years until finally, in 
April 1997, he underwent a total knee arthroplasty of the 
right knee.  However, he continued to suffer from 
considerable pain, as well as some instability, in the right 
knee, and in May 1999, he elected to undergo removal of the 
arthroplasty and fusion of the right knee.  

In connection with the claim for an increased rating, a VA 
examination was performed in October 2002.  On examination, 
the veteran had a fused right knee with no range of motion, 
and multiple well-healed surgical scars.  On an examination 
in December 2002, the veteran said he had no motion at all in 
the right knee and no pain.  On examination, he limped on the 
right.  There were multiple well-healed scars, and slight 
tenderness in the anterolateral tibia.  Again, there was no 
range of motion in the right knee.  

Subsequent outpatient treatment records show that in December 
2005, the veteran's right knee fusion was noted to be doing 
well.  Nevertheless, he wished to discuss the possibility of 
a reversal of the fusion and reinsertion of a total knee 
arthroplasty on the right with an orthopedist.  However, in 
November 2005, it was determined that a total knee 
replacement was not an option.  

Currently, the veteran is evaluated under Diagnostic 
Code 5256, which pertains to ankylosis of the knee.  Under 
this code, ankylosis in a favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees, 
warrants a 30 percent rating.  Ankylosis in flexion between 
10 degrees and 20 degrees warrants a 40 percent rating.  
Ankylosis in flexion between 20 degrees and 45 degrees 
warrants a 50 percent rating, while extremely unfavorable 
ankylosis in flexion at an angle of 45 degrees or more merits 
a 60 percent rating.  38 C.F.R. § 4.71a, Code 5256.  

The veteran's fusion of the right knee fixed his knee at an 
angle of full extension, defined in Code 5256 as favorable 
ankylosis.  He has not had, since the fusion, any significant 
range of motion in the knee.  Favorable ankylosis is 
contemplated by the 30 percent rating currently in effect, 
and a higher rating would require that his symptoms more 
closely approximate ankylosis to between 10 and 20 degrees of 
flexion.  See 38 C.F.R. § 4.3 (2005).  Since the 
preponderance of the evidence establishes that the veteran 
has favorable ankylosis in the right knee, a higher rating is 
not warranted for the veteran's right knee fusion.  

Similarly, a separate compensable rating is not warranted 
under another diagnostic code.  The evidence does not show 
that the veteran has experienced any subluxation or 
instability since his fusion, nor is there X-ray evidence of 
arthritis.  See 38 C.F.R. § 4.71a, Codes 5257, 5003 (2005).  
The veteran's post-surgical knee scars are asymptomatic.  
Additional functional loss due to pain has not been shown; 
indeed, there have been only rare complaints of right knee 
pain since the surgery, according to the medical evidence.  
See 38 C.F.R. §§ 4.40 and 4.45 (2005), DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

Thus, the preponderance of the evidence is against the claim 
for a rating in excess of 30 percent for status post right 
total knee arthroplasty and fusion.  Therefore, the benefit-
of-the-doubt does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

It should be pointed out, however, that this decision only 
pertains to the ankylosis.  In addition to this disability, 
service connection is in effect for post phlebitic syndrome 
of the right leg, assigned a 20 percent rating, and 
shortening of the right leg, assigned a 10 percent 
evaluation.  The ratings assigned for these disabilities are 
not currently before the Board.

B.  Status Post Arthroscopy of the Left Knee

Service connection for a left knee disability was granted 
pursuant to a December 2000 Board decision, as secondary to 
the service-connected right knee disability, in particular, 
the abnormal gait resulting from the fusion and leg length 
discrepancy.  Currently, he is in receipt of a 10 percent 
evaluation under Diagnostic Code 5257.  Under this code, knee 
impairment with recurrent subluxation or lateral instability 
is rated 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  38 C.F.R. § 4.71a, Code 5257.  

In October 2001, the veteran underwent surgery of the left 
knee, which disclosed a tear in the medial meniscus and 
Grade III to IV chondromalacia, on which a chondroplasty was 
performed.  On a VA examination in October 2002, the veteran 
complained that his knee gave way about five times a day.  
Objectively, however, there was no lateral instability.  
Similarly, ligaments were stable on the December 2002 and 
March 2004 examinations.  Subsequent outpatient treatment 
records show that the veteran continued to be treated for 
left knee pain.  A number of different types of injections 
were tried, with none resulting in any improvements in the 
veteran's complaints.  In April 2005, possible pseudolaxity 
to varus stress was noted, although other tests of stability 
were negative.  

Although competent to report subjective feelings of 
instability, clinical instability requires medical 
examination and expertise.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  Since the objective evidence shows only slight, 
if any, impairment due to recurrent subluxation or lateral 
instability, a higher rating is not warranted under 
Diagnostic Code 5257, notwithstanding the veteran's 
statements that his knee frequently gives way.

However, the medical evidence also discloses degenerative 
joint disease of the left knee.  While the December 2002 
examination revealed negligible degenerative joint disease of 
the left knee, in May 2004, X-rays were interpreted as 
showing moderate degenerative joint disease of the left knee, 
and subsequent records have reported diagnoses of 
degenerative joint disease.  Separate ratings may be assigned 
for degenerative arthritis and for instability of a knee.  
See VAOPGCPREC 9-98 and 23-97.  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Code 5003.  Normal range 
of motion of the knee is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71a, Plate II.  

Limitation of the leg (knee) flexion is rated zero percent 
when limited to 60 degrees, 10 percent when limited to 
45 degrees, 20 percent when limited to 30 degrees, and 
30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of a leg 
(knee) is rated zero percent when limited to 5 degrees, 
10 percent when limited to 10 degrees, 20 percent when 
limited to 15 degrees, 30 percent when limited to 20 degrees, 
40 percent when limited to 30 degrees, and 50 percent when 
limited to 45 degrees.  38 C.F.R. § 4.71a, Code 5261.  

On the VA examination in October 2002, range of motion in the 
left knee was from 0 to 112 degrees.  On examination in 
December 2002, range of motion was from 0 degrees of 
extension to 130 degrees of flexion.  On the March 2004 
examination, and again in February 2005, range of motion was 
from 0 to 125 degrees.  Thus, with no limitation of 
extension, and with flexion ranging from 112 degrees to 
130 degrees, a compensable rating is not warranted under 
either under Diagnostic Code 5260 or 5261.  

Nevertheless, when arthritis is present, and accompanied by 
some limitation of motion, but the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by the findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Code 5003.  Any functional impairment must 
be supported by adequate pathology.  Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  

The veteran testified at his hearing regarding the constant 
pain in the left knee.  Outpatient treatment records show 
that he has continued to complain of left knee pain.  On an 
orthopedic consult in May 2004, there was tenderness to 
palpation in the medial knee joint, as well as moderate 
effusion.  He reported a gradually increasing amount of 
difficulty with that knee.  The recent evidence shows that he 
has had a number of injections in the knee, but in February 
2005, the veteran stated that he had experienced pain and 
swelling of the knee after the last injection.  In October 
2005 he underwent a cortisone injection, but stated later 
than month that he had not experienced any relief.  
  
Thus, there is satisfactory evidence of painful motion, and 
swelling on at least one occasion; when considered together 
with the X-ray evidence of degenerative joint disease, a 
separate 10 percent rating under Diagnostic Code 5003 is 
warranted.  Entitlement to a separate 10 percent rating for 
degenerative joint disease of the left knee is established.  
In reaching this determination, the benefit of the doubt rule 
has been applied.  The Board finds no basis for an evaluation 
in excess of the separate 10 rating as discussed.  
38 U.S.C.A. § 5107(b); see Ortiz, supra; Gilbert, supra.  The 
Board also finds that no other symptoms referable to the left 
knee are clinically shown.  The surgical scars have been 
noted to be well-healed and asymptomatic.  Thus, another 
separate rating is not warranted.  See 38 C.F.R. § 4.71a, 
Codes 5256-5263; § 4.118, Codes 7801-7805 (2005).  

II.  Earlier Effective Date

In a May 2001 rating decision, the veteran was granted a 
separate 10 percent rating for degenerative arthritis with 
painful motion of the right knee, effective from October 30, 
1990, to April 22, 1997.  At that point, he underwent a right 
total knee replacement, and, thus, no longer had arthritis in 
the knee.  Subsequently, he underwent a fusion of that joint.  

The veteran contends that the effective date of the separate 
10 percent rating for arthritis should be June 1, 1983, the 
day after his discharge from service.  The effective date of 
an award of increased compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date; otherwise, the effective date will 
be the date of VA receipt of the claim for increase, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400.  Hazan v. Gober, 
10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56,704 (1998).  

A review of the record shows that the initial rating 
decision, dated in September 1984, granted service connection 
for internal derangement of the right knee with degenerative 
joint disease, rated 20 percent disabling under Diagnostic 
Codes 5257-5003.  Thus, degenerative joint disease was 
included in the assignment of the initial 20 percent 
scheduler rating for the veteran's right knee disability.  In 
October 1984, he underwent surgery on the right knee, and in 
a May 1985 rating decision, the RO granted a temporary total 
convalescent rating beginning October 11, 1984, with the 20 
percent schedular rating restored effective December 1, 1984.  
For unspecified reasons-possibly because the October 1984 
hospital and operative reports did not note degenerative 
joint disease-the RO also omitted degenerative joint disease 
from the description of the service-connected disability on 
the rating sheet, and it was not until the May 2001 rating 
decision that degenerative joint disease was again included 
as a part of his service-connected disability.  

However, the May 1985 rating decision was not appealed, and 
became final.  38 U.S.C.A. § 7105.  Likewise, several 
subsequent rating decisions that confirmed and continued the 
20 percent rating, through September 1989, also became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(a).  In this 
regard, although the veteran submitted a notice of 
disagreement with a September 1985 rating decision that 
confirmed and continued the 20 percent rating, he did not 
perfect his appeal with the timely submission of a 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202.  
Therefore, these decisions are all final, in the absence of 
clear and unmistakable error (CUE).  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 3.105(a).  

The veteran has not raised a claim of CUE in any of the 
rating decisions dated from September 1984 through September 
1989.  (While it was erroneous for the RO to have dropped 
degenerative joint disease from the service-connected right 
knee disability in May 1985, for a CUE claim to prevail, it 
must be shown that the error, among other things, would have 
manifestly changed the outcome at the time it was made.  See, 
e.g., Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. 
Principi, 3 Vet. App. 310 (1992).  It is worth noting that 
prior to VAOPGCPREC 23-97 (1997), the VA did not, in general, 
separately rate degenerative joint disease and instability, 
but considered the knee disability, as a whole, in assigning 
a single rating.)  

In March 1990, the veteran filed a claim for a temporary 
total convalescent rating based on surgery to the right knee 
he had undergone that month.  Records were received in April 
1990.  In a June 1990 rating decision, the RO granted a 
temporary total rating effective from the date of 
hospitalization in March 1990 through April 1990, and denied 
a rating higher than 20 percent effective May 1, 1990.  

The veteran filed a claim for an increased rating on October 
30, 1990, stating he wished to reopen his claim.  In this 
statement, he did not express any disagreement with the June 
1990 rating decision, or indeed refer in any way to that 
decision, and therefore, the statement was not a notice of 
disagreement with the June 1990 rating decision.  See Voracek 
v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005).  

His October 1990 claim for an increased rating was denied in 
an April 1991 rating decision.  The veteran appealed that 
decision, which eventually led to a Board decision dated in 
December 2000, in which the Board found that, based on the 
findings of arthritis and painful motion shown on a November 
1990 VA examination, the veteran was entitled to a separate 
10 percent rating for his right knee arthritis.  In the May 
2001 rating decision currently on appeal, the RO implemented 
that decision, granting a 10 percent rating for degenerative 
joint disease with painful motion effective from October 1990 
to April 1997.  

Thus, for the purpose of establishing the effective date of 
the separate 10 percent rating for degenerative joint 
disease, the date of claim is October 30, 1990.  As noted 
above, for an increase in disability compensation, an 
effective date will be assigned from the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year from such date.  Otherwise, the effective date will be 
the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  In other words, since the veteran's 
claim was received in October 1990, it must be determined 
whether (and if so, when) an increase in disability occurred 
during the year prior to that claim.  

VA medical records of treatment during this period include 
the report of an X-ray of the right knee obtained on February 
26, 1990, which showed degenerative changes in the knee and 
femoro-patellar joint, with some narrowing of the medial knee 
joint space.  The impression was degenerative joint disease 
of the knee.  Records of the veteran's hospitalization in 
March 1990 show that he was initially seen with complaint of 
pain in the knee, and range of motion on admission was from 0 
to 105 degrees.  According to the operative report, the 
veteran "already" had evidence of degenerative arthritis in 
his medial femoral condyle, which "invariably was due to his 
previous trauma and previous medial meniscectomy."  This was 
thought to negatively affect his prognosis.  

Although this evidence, received in April 1990, was 
considered in the June 1990 unappealed rating decision 
denying an increased rating, the evidence must nevertheless 
be considered in determining whether an increase was 
factually ascertainable during the year prior to the claim.  
Hazan, 10 Vet. App. at 521.  

As previously discussed, a rating of 10 percent is warranted 
for degenerative or traumatic arthritis of the knee, 
established by X-ray findings, if accompanied by some but 
less than compensable limitation of motion.  See 38 C.F.R. 
§ 4.71a, DC 5003 (degenerative arthritis) and DC 5010 
(traumatic arthritis).  The range of motion shown in March 
1990, prior to his surgery, was limited, although 
noncompensable under the applicable diagnostic codes.  See 38 
C.F.R. § 4.71, Plate II; DC 5260, 5261.  The March 2000 
hospital records indicate the hospitalization was 
precipitated, in part, by complaints of knee pain.  Moreover, 
the February 2000 X-ray report established the presence of 
arthritis at that time, further confirmed by the surgical 
report in March 2000.  Thus, the criteria for a separate 
compensable rating were shown by the time of the veteran's 
admission to the hospital on March 12, 2000.  However, prior 
to that date, the evidence does not show the presence of 
degenerative joint disease with painful, limited motion 
during the year preceding the claim.  

In sum, the evidence establishes that the criteria for a 
separate 10 percent rating for degenerative joint disease of 
the right knee were met effective March 12, 1990, based on 
the claim received in October 1990.  Prior to that date, the 
preponderance of the evidence is against the claim.  
Accordingly, an earlier effective date, of March 12, 1990, 
for the assignment of a separate 10 percent rating for 
degenerative joint disease of the right knee, but no earlier, 
is granted.  In reaching this determination, the benefit-of-
the-doubt rule has been applied.  See 38 U.S.C.A. § 5107(b); 
Ortiz, supra; Gilbert, supra.  



III.  Financial Assistance in the Purchase of an Automobile 

Financial assistance may be provided to a qualifying 
individual in acquiring an automobile or other conveyance and 
adaptive equipment, or adaptive equipment only.  38 U.S.C.A. 
§ 3902(a)(b).  The veteran has previously been found to be 
entitled to adaptive equipment only, by virtue of ankylosis 
of one or both knees.  See 38 U.S.C.A. § 3902(b)(2); 
38 C.F.R. § 3.808(b)(1)(iv).  

In order to qualify for financial assistance in the purchase 
of an automobile, a veteran must have, as a result of 
service-connected disability, loss or permanent loss of use 
of one or both feet; loss or permanent loss of use of one or 
both hands; or permanent impairment of vision of both eyes to 
a specified degree.  38 C.F.R. § 3.808(b).  Service 
connection is not in effect for any hand or vision 
disabilities; therefore, those criteria will not be 
discussed.  

Loss of use of the foot is defined as a condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with the use of a suitable prosthetic 
appliance.  Such determination will be made on the basis of 
the actual remaining function, whether acts of balance, 
propulsion, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2).  

Examples of loss of use included in the regulation are 
extremely unfavorable ankylosis of the knee, or shortening of 
the lower extremity of 3 1/2 inches or more.  As discussed 
above, the veteran has favorable ankylosis (in full 
extension), not extremely unfavorable ankylosis (in 45 
degrees or more of flexion).  See 38 C.F.R. § 4.71a, Code 
5256.   Moreover, although he has shortening of the lower 
extremity, it is only 1 1/4 to 1 1/2 inches shorter than the 
opposite extremity.  Finally, on a VA examination report in 
December 2002, the examiner stated that his effective 
functioning of either or both legs was definitely better than 
if he were to have amputation with prosthesis.  There is no 
medical evidence indicating otherwise.  Thus, although the 
veteran's ability to ambulate is limited, his remaining 
function is still greater than if he had an amputation stump 
with prosthesis.  Therefore, he does not have loss of use of 
the foot for VA purposes.  
The evidence establishes that he does not have loss of use of 
either foot; therefore, the preponderance of the evidence is 
against the claim for financial assistance in the purchase of 
an automobile or other conveyance.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not for application, and this claim must be denied.  
See 38 U.S.C.A. § 5108(b); Ortiz, supra; Gilbert, supra.  

IV.  Veterans Claims Assistance Act of 2000

In February 2002, the veteran was sent a letter, advising him 
of the information necessary to substantiate his claim for an 
increased rating for his left knee disability, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In September 2002, the RO sent him a letter 
containing similar information regarding his claim for an 
increased rating for his right knee disability.  Both of 
these letters were provided prior to the May 2002 and April 
2003 rating decisions.  These letters did not tell the 
veteran to provide any relevant evidence in his possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

However, subsequently, in September 2004, the veteran was 
provided a letter that advised him of the information 
necessary to substantiate his higher rating claims, as well 
as the earlier effective date claim.  This letter also 
informed him of his and VA's respective obligations for 
obtaining specified different types of evidence, and told him 
to provide any relevant evidence in his possession.  A 
separate letter was also sent in September 2004, informing 
him of these elements, with respect to his claim for 
automobile purchase assistance.  Subsequent to these letters, 
the RO readjudicated the veteran's claims, and provided a 
supplemental statement of the case, in April 2005.  Thus, the 
defects with respect to the timing of the VCAA notice 
requirements were cured by the September 2004 letter, 
followed by readjudication of the appellant's claims in April 
2005.  See Mayfield v. Nicholson, No. 05-7157, slip op. at 8 
(Fed. Cir. April 5, 2006).  Hence, the VCAA notice 
requirements have been satisfied.  See 38 U.S.C. § 5103(a); 
3.159.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
treatment records have been obtained.  He has not identified 
any other potentially relevant records which have not been 
obtained.  He has been afforded several VA examinations 
during the course of the appeal.  At his hearing before the 
undersigned in February 2006, evidentiary development was 
discussed, and the veteran waived initial RO consideration of 
additional evidence he later submitted, as a result of that 
discussion.  See Disabled American Veterans (DAV) v. Gober, 
234 F.3d 682 (Fed. Cir. 2000).  

Thus, The Board is satisfied that VA has met its duties to 
inform and assist the claimant, as those responsibilities 
have evolved over the protracted life of this appeal.  There 
is no indication of the existence of any potentially relevant 
evidence which has not been obtained.  Therefore, he is not 
prejudiced by the Board considering the merits of the claim 
in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  


ORDER

An evaluation in excess of 30 percent for status post total 
arthroplasty and fusion of the right knee is denied.  

Entitlement to an evaluation in excess of 10 percent for 
instability, status post arthroscopy of the left knee, is 
denied.  

Entitlement to a separate 10 percent rating for degenerative 
joint disease of the right knee is granted, subject to 
criteria governing payment of monetary benefits.  

Entitlement of an earlier effective date of March 12, 1990, 
for the award of a separate 10 percent rating for 
degenerative joint disease of the left knee, is granted; to 
that extent, the appeal is allowed subject to criteria 
governing payment of monetary benefits.  



Entitlement to financial assistance in the purchase of an 
automobile or other conveyance is denied.  



	                        
____________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


